
	
		I
		112th CONGRESS
		1st Session
		H. R. 1123
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to revise certain
		  infrastructure finance provisions.
	
	
		1.Short titleThis Act may be cited as the
			 TIFIA Expansion Act of
			 2011.
		2.TIFIA funding of
			 qualified transit capital projects
			(a)Definition of
			 master credit agreementSection 601(a) of title 23, United States
			 Code, is amended—
				(1)in paragraph (8)—
					(A)by striking and at the end
			 of subparagraph (C);
					(B)by striking the period at the end of
			 subparagraph (D) and inserting and;; and
					(C)by adding at the end the following:
						
							(E)a project or program of related projects
				that—
								(i)is
				for the design, acquisition, construction, or rehabilitation of one or more
				transportation projects that reduces emissions of greenhouse gases or has a
				positive impact on congestion; and
								(ii)receives not more
				than 30 percent of its funding for capital costs from Federal grant funds made
				available under this title or chapter 53 of title 49, United States
				Code.
								;
				and
					(2)by adding at the
			 end the following:
					
						(15)Master credit
				agreementThe term
				master credit agreement means an agreement entered into by and
				between the Secretary and an obligor for a project defined in paragraph (9)(E)
				that—
							(A)makes contingent commitments of one or more
				secured loans or other Federal credit instruments at future dates;
							(B)establishes the
				amounts and general terms and conditions of such secured loans or other Federal
				credit instruments;
							(C)identifies the
				dedicated revenue sources that will secure the repayment of such secured loans
				or other Federal credit instruments; and
							(D)provides for the
				obligation of funds for such secured loans or other Federal credit instruments
				after all requirements under section 602(c) have been met for the project,
				including compliance with the requirements of the National Environmental Policy
				Act of 1969 (42 U.S.C. 432i et
				seq.).
							.
				(b)Eligibility and
			 eligible projected costsSection 602(a) of title 23, United States
			 Code, is amended—
				(1)in paragraph (1)
			 by adding before the period at the end the following:
					
						(1), including, in the case of a master credit
				agreement, at such time as the disbursement of loan proceeds or the provision
				of other credit assistance pursuant to the master credit
				agreement
						;
				and
				(2)in paragraph
			 3—
					(A)by striking subparagraph (B)
			 in subparagraph (A) and inserting subparagraphs (B) and (C);
			 and
					(B)by adding at the
			 end the following:
						
							(C)Mega Transportation
				ProjectsIn the case of a
				project defined in section 601(a)(8)(E), eligible project costs shall be
				reasonably anticipated to equal or exceed
				$1,000,000,000.
							.
					(c)Secured
			 loansSection 603(b)—
				(1)in paragraph (2)
			 of title 23, United States Code, is amended by striking 33
			 percent and inserting 49 percent;
				(2)in paragraph
			 (4)—
					(A)by striking
			 The interest rate and inserting the following:
						
							(A)In
				generalThe interest
				rate
							;
				and
					(B)by adding at the
			 end the following new subparagraph:
						
							(B)Reduction in
				interest rate
								(i)In
				generalIf the Secretary determines that the interest rate
				described under subparagraph (A) has increased by more than 1 percent between
				the time the Secretary signs the master credit agreement and the time at which
				the secured loan is made with respect to a project that is the subject of such
				master credit agreement, the Secretary may allow the interest rate on the
				secured loan to be up to—
									(I)1 percent lower
				than subparagraph (A) allows; or
									(II)for a secured loan being made with respect
				to a project that is certified by the Secretary, in consultation with the
				Administrator of the Environmental Protection Agency, as only using clean
				construction equipment, 1.5 percent lower than subparagraph (A) allows.
									(ii)Clean
				construction equipment definedFor purposes of this subparagraph, the term
				clean construction equipment means nonroad construction vehicles
				or equipment powered by diesel engines that—
									(I)are certified to
				meet the Environmental Protection Agency’s Tier 4 nonroad engine fine
				particulate emission standards, published in the Federal Register on June 29,
				2004 (69 Fed. Reg. 38958); or
									(II)achieve through
				other means a particulate matter emission reduction of 85 percent or more from
				uncontrolled engine emission levels.
									;
				and
					(3)in paragraph (6)
			 by inserting before the period the following: , except that when making
			 a secured loan, the Secretary may waive the application of this paragraph with
			 respect to the loan if the amount of the loan does not exceed 33 percent of the
			 reasonably anticipated eligible project costs and the loan is secured by tax
			 revenue.
				(d)Lines of
			 creditSection 604(b)(2) of
			 title 23, United States Code, is amended by striking 33 percent
			 and inserting 49 percent.
			(e)FundingSection 608(a) of title 23, United States
			 Code, is amended—
				(1)in paragraph (1)
			 by striking $122,000,000 for each of fiscal years 2005 through
			 2009 and inserting $375,000,000 for each of fiscal years 2011
			 through 2015; and
				(2)in paragraph (3) by striking
			 $2,200,000 for each of fiscal years 2005 through 2009 and
			 inserting $5,000,000 for each of fiscal years 2011 through
			 2015.
				(f)Certain
			 unobligated balancesWith
			 respect to a secured loan made pursuant to chapter 6 of title 23, United States
			 Code, only unobligated balances provided to carry out such chapter that were
			 appropriated for a fiscal year prior to the fiscal year in which such secured
			 loan is made, and which remain available, may be used to carry out the
			 authority granted to the Secretary of Transportation by the amendment made by
			 subsection (c)(2)(B).
			(g)Conforming
			 amendmentSection 603(a)(1)
			 of title 23, United States Code, is amended by inserting after into
			 agreements the following: , including master credit
			 agreements,.
			
